Order entered October 22, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00967-CV

         SHORE CHAN DEPUMPO LLP AND EDWARD MANDEL, Appellants

                                               V.

     STEVEN W. THRASHER D/B/A THRASHER ASSOCIATES, L.L.C., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-10549

                                           ORDER
       Before the Court is appellants’ emergency motion to extend time to file out of time letter

brief. We GRANT the motion and deem the letter brief attached to the motion as timely filed.


       We ORDER that appellee’s time to file a response is extended to October 27, 2015.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE